Citation Nr: 0009263	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-18 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a left knee 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The appellant is shown to have had active duty for training 
from August 17 to December 2, 1980 and served as a member of 
the National Guard, including during a reported period of 
active duty for training from March 13 to 27, 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 decision of the RO.  



FINDINGS OF FACT

1.  In July 1996, the RO denied the appellant's original 
claim of service connection for left leg disorder, but did 
not file a timely appeal from that decision.  

2.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the appellant's claim of service connection for 
left knee disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement (NOD) 
within one year from the date of mailing of notice of the 
result of the initial disallowance.  38 U.S.C.A. § 7105(a), 
(b).  If a NOD is filed within the one-year period, the RO 
shall issue a Statement of the Case.  38 U.S.C.A. § 7105(d).  
The appellant is provided a period of 60 days (or the 
remainder of the one-year period from the date of mailing of 
the notice of the determination being appealed) to file the 
formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b).  
In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (1999).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) summarized the analysis in determining 
whether evidence is new and material in Evans v. Brown, 
9 Vet. App. 273 (1996).  VA must first determine whether the 
newly presented evidence is "new," that is, not of record 
at the time of the last final disallowance of the claim and 
not merely cumulative of other evidence that was then of 
record.  If new, the evidence must be "probative" of the 
issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

A November 1993 private emergency department record noted 
treatment for a right knee injury and that the appellant had 
fallen and injured her right knee at "GAP."  

A May 1998 private medical treatment note indicated treatment 
for left and right knee pain and contained the notation of 
"Knee pains accident '93."  

A June 1998 private medical report of consultation noted that 
the appellant reported that she had injured her left knee in 
service in 1993.  The report noted having pain over the 
medial aspect of the appellant's left knee and 
"retroplatella."  Additionally, the report noted that, upon 
examination, the appellant had near full range of motion with 
trace effusion and a "rather prominent tibial tubercle 
consistent with old Osgood-Schlatter."  

The June 1998 private medical report also noted tenderness 
over the joint line, pain with McMurray's test and negative 
Lachman's and pivot shift tests.  Furthermore, the report 
noted that x-ray studies showed an old Osgood-Schlatter and 
some free ossicles of the tibial tubercle of the left knee.  
The report also noted some synovitis of the knee and that 
treatment consisted of physical therapy and a hinged knee 
brace.  

A September 1998 private medical report of examination noted 
that the appellant reported left knee pain for many years.  
The report noted "a prominent tibial tubercle consistent 
with old Osgood-Schlatter."  The report also noted trace 
effusion and tenderness over the medial joint line.  
Additionally, the report indicated that the appellant had "a 
possible medial meniscus tear and old Osgood-Schlatter."  
Furthermore, the report indicated that the appellant had not 
responded to therapy.  

An October 1998 private medical report of magnetic resonance 
imaging examination noted an impression of "very minimal 
insignificant joint fluid" and intact ligaments.  The report 
also noted very minimal, questionable changes involving the 
posterior horn of the medial meniscus which were not typical 
of a tear.  The report noted that these findings could be 
related to a minor injury.  

A December 1998 private medical treatment report noted 
continued pain over the medial aspect of the patella.  The 
report also noted that, upon examination, the appellant had a 
non-tender prominent tibial tubercle and a tender medial 
plica on palpation.  The report also noted no effusion or 
other joint line tenderness and that the Lachman's and pivot 
shift tests were negative.  

An April 1999 report of private medical treatment noted 
treatment for synovitis of the left knee and that medications 
and injections were not effective.  The report noted negative 
Lachman's and pivot-shift tests, pain with McMurray's test, 
posteromedial tenderness and the presence of effusion.  

A May 1999 report of private medical treatment noted that an 
arthroscopy had been performed with resection of a medial 
plica.  The report indicated that future treatment was 
scheduled and that the appellant was "doing well."  

The appellant asserted in March 2000 statement that she 
injured her left knee during annual training in 1993.  The 
appellant stated that "she has had surgery and ongoing 
problems with the knee."  

The Board finds that the appellant's new evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The evidence is certainly 
new.  Furthermore, it is material as it is probative of the 
issue of service connection.  See 38 C.F.R. § 3.303.  Thus, 
the Board finds that new and material evidence has been 
submitted to reopen the claim of service connection for left 
knee disability.  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for claimed left knee disability, 
the appeal is allowed to this extent, subject to further 
action as discussed hereinbelow.  



REMAND

The appellant asserts that she suffered a left knee injury 
during annual training in 1993.  Although private medical 
records note treatment for a right knee injury in November 
1993 and left knee disability in 1998 and 1999, the claims 
folder contains no evidence of treatment for a left knee 
injury in 1993.  Indeed, the Board observes that the record 
contains few service medical records.  

The Board observes that the various requests for service 
medical records related to this claim requested records under 
her current last name and did not include the last name under 
which she enlisted.  Also, the September 1995 request from 
the RO to the National Personnel Records Center noted that 
she served from August to December 1980.  

Additionally, the appellant indicated, during a February 1996 
VA medical examination, that the claimed injury occurred "in 
Harrisburg, in February of 1994."  During that examination, 
she also reported that her service expiration date was 
February 1998.  Furthermore, in the appellant's September 
1998 NOD, she indicated that relevant records should also be 
requested from the Indiana National Guard.  As required by 
38 C.F.R. § 3.159, "[w]hen information sufficient to 
identify and locate necessary evidence is of record, the 
Department of Veteran's Affairs shall assist a claimant by 
requesting, directly from the source, existing evidence which 
is either in the custody of military authorities or 
maintained by another Federal agency."  

The RO should advise the appellant that she should be as 
specific as possible in providing information concerning the 
dates, places of treatment and unit of assignment at the time 
of the claimed injury, since an effective search for 
additional records depends on receiving this information.  

The Board emphasizes, for the appellant's benefit, that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  If the appellant wishes help, she 
cannot passively wait for it in those circumstances where her 
own actions are essential in obtaining the putative evidence.  
Id.  The Court has held that requiring a claimant to provide 
this information to VA, especially straightforward factual 
data such as names, dates and places, does not represent an 
impossible or onerous task.  Id.  

The Board also requests that the appellant should be 
instructed to submit all medical evidence which tends to 
support her assertion that she has current disability due to 
an in-service left knee injury or other disease or injury in 
service.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to her claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the appellant is advised that she must submit medical 
evidence to show that she has current left knee disability 
due to in-service injury or disease.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  In order for the claim of service 
connection to be well grounded, there must be competent 
evidence of:  (1) a current disability; (2) an in-service 
injury or disease; and (3) a nexus between the current 
disability and the in-service injury or disease.  See Caluza 
v. Brown, 7 Vet. App. at 506.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
afford her an opportunity to provide 
additional argument and information to 
support her application for benefits.  
This should include asking her to provide 
all medical evidence to support her lay 
assertions that she has current left knee 
disability due to disease or injury in 
service and any documentation she might 
have regarding the claimed period of 
service surrounding the alleged injury, 
such as records relating to in-service 
treatment or, especially, documents which 
might indicate that he was in service 
during the claimed 1993 or 1994 injury 
and to what unit she was assigned.  This 
should also include asking her to provide 
all medical evidence of treatment of left 
knee disability since her discharge from 
service.  The appellant should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should also again take 
appropriate steps to contact the 
appellant to assist in obtaining her 
service medical and personnel records, 
especially those related to her service 
status and medical treatment in 1993 and 
1994.  This should specifically include a 
determination by the RO of the nature and 
extent of the appellant's service, 
including a determination regarding the 
period during which the claimed injury 
occurred.  Following those actions, the 
RO should make another attempt to secure 
additional service medical and personnel 
records, including any records regarding 
service in the Army National Guard and 
all reasonable alternative sources 
indicated in the record and through this 
development.  Furthermore, if the 
appellant responds with specific dates 
and unit assignments, copies of the 
relevant unit's morning reports should be 
requested.  Any additional document 
provided should be associated with the 
appellant's claims folder.  

3.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
record to determine whether a well-
grounded claim of service connection for 
left knee disorder has been submitted.  
If it is determined that the claim is 
well grounded, then the RO should 
undertake a de novo review of the claim 
based on the evidentiary record in its 
entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  If any 
benefit sought on appeal is not granted, 
the appellant and her representative 
should be issued a Supplemental Statement 
of the Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is otherwise notified, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 



